Citation Nr: 1226534	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  09-17 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date prior to October 1, 2001 for service-connection and a total disability rating for major depressive disorder.

2.  Entitlement to individual unemployability (TDIU) prior to October 1, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel



INTRODUCTION

The Veteran had active service from November 1968 to November 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Board remanded this matter in February 2007 and January 2009 for additional development, which has been completed.  The Board has reviewed the Veteran's physical claims file and file on the "Virtual VA" system to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran's petition to reopen a claim for entitlement to service connection for an acquired psychiatric disorder was received October 1, 2001, which is the earliest date available for the grant of service connection.

2.  The competent and probative evidence of record demonstrates that prior to October 1, 2001, the Veteran's service-connected disabilities, at that time, alone were not of such nature and severity as to prevent her from securing or following any substantially gainful employment.


CONCLUSIONS OF LAW

1.  There is no legal entitlement to an effective date earlier than October 1, 2001 for the award of service connection and total rating for major depressive disorder.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.157, 3.321, 3.400 (2011).

2.  Prior to October 1, 2001, the criteria for a total compensation rating based on individual unemployability had not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks an earlier effective date for her total rating for major depressive disorder and/or entitlement to TDIU prior to October 1, 2001.  The statute on effective dates of awards states that except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a).  Generally, an increase in disability compensation may be granted from the earliest date on which it is factually ascertainable that an increase in disability occurred if the claim for increase is received within one year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  When the increase in disability occurred prior to one year from the date of filing, an effective date of award cannot be awarded prior to the date of the application.  Harper v. Brown, 10 Vet. App. 125, 126-27 (1997); 38 C.F.R.  § 3.400(o)(2); VAOPGCPREC 12-98 (Sept. 23, 1998).

Historically, the Veteran filed a claim seeking increased ratings for service-connected disabilities on November 7, 1995.  She did not submit evidence within a year prior to this claim showing a worsening of any disability.  Therefore, the date of her claim and in turn, the earliest effective date available for any benefits granted under this claim, is November 7, 1995.  During the pendency of her claim, she alleged that she was unemployable due to her service-connected disabilities.  The United States Court of Appeals for Veterans Claims (Court) has determined that where a claimant or the record raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009).  Therefore, the date of claim and earliest effective date available for an award of TDIU benefits is also November 7, 1995, the date she filed her increased ratings claim.

Unfortunately her claims for increased ratings and TDIU were denied and she perfected an appeal to the Board.  While her appeal was pending, she filed a claim for service connection for an acquired psychiatric disorder.  The RO denied her claim in December 1997.  She submitted a notice of disagreement but did not file a timely substantive appeal; therefore, the denial of benefits became final.  38 U.S.C.A.  § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  She filed to reopen her claim in October 2001, and service connection was eventually granted in 2008 with a total disability rating effective October 1, 2001, the date of claim.  

For claims seeking to reopen previously denied service connection claims, the earliest effective date is the date of receipt of the claim or the date entitlement arose.  38 U.S.C.A. § 5110(a).  As such, the earliest possible effective date for service connection for major depressive disorder is October 1, 2001, the date of her claim.  Consequently, her appeal seeking a total rating for service-connected major depressive disorder dating prior to October 2001 must be denied.

Since service connection and a total rating for major depressive disorder is not warranted prior to October 2001, the remaining issue is whether she is entitled to TDIU prior to October 2001.  Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: Provided, that if there is only one such disability, this disability shall be ratable as 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Rating boards should submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b).  Where a claimant does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the C&P Director for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

Prior to October 2001, the Veteran was service connected for chronic lumbosacral fibromyositis, rated 40 percent disabling; chronic cervical fibromyositis, rated 30 percent disabling; and residuals of an injury to the middle finger, rated 10 percent disabling.  The total combined rating for this period is 60 percent; therefore she does not meet the schedular criteria for TDIU.  Specifically, she had more than one service connected disability and the combined rating was less than 70 percent.

Since the Veteran did not meet the schedular criteria for TDIU prior to October 2001, the Board must consider whether referral for extraschedular consideration is warranted.  Notably, the Veteran was granted disability benefits in July 2001 from the Social Security Administration (SSA).  SSA found that she became disabled November 1, 1996 as a result of her spine disabilities and affective disorders.  An explanation of benefits from SSA states that her unemployable status was a result of her back and neck disabilities, muscle spasm, hand disabilities, depression, age, work history, and education.  Other disabilities listed in her SSA claim include diabetes mellitus, sinus brachycardia, hyperlipidemia, obesity, and stress incontinence.

Unfortunately, the Veteran was not service connected for diabetes mellitus, depression, hand disabilities such as carpal tunnel syndrome, muscle spasm, sinus brachycardia, hyperlipidemia, obesity, or stress incontinence prior to October 1, 2001.  Further, TDIU is not based upon age.  Thus, the SSA finding provide evidence against this claim, clearly indicating that nonservice connected problems were part of the Veteran's unemployability issue.   

In December 1999, the Veteran had a VA examination for her spine.  She reported that she sought treatment on two occasions from the emergency room.  She was treated with injections and fluids and was prescribed physical therapy.  The examination report does not indicate that she was unemployable due to her service-connected disabilities.  Further, other than the Veteran's statements, the evidence fails to show that she was unemployed solely due to service-connected disabilities.  

Most importantly, the Board finds that the evidence fails to show that the Veteran suffered unusual or exceptional circumstances that would warrant a referral to the C&P Director for extraschedular consideration of TDIU.  

Accordingly, because the schedular criteria for entitlement to TDIU prior to October 1, 2001 have not been met and because the evidence fails to show that she was unemployable solely due to her service connected disabilities, the appeal must be denied.  Referral for extraschedular evaluation is not warranted.

The Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A.       § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

For the appeal seeking an earlier effective date for the total rating for service-connected major depressive disorder, the Veteran is challenging the initial effective date assigned following the grant of service connection.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

For the claim for TDIU, the duty to notify and assist was satisfied by way of a letter sent to the Veteran in April 2001 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records and records from SSA.  The Veteran submitted statements and was afforded a VA medical examinations for her service connected disabilities.  However, in this case, VA examinations are not necessary for the effective date claim and are not necessary for the TDIU claim as the Veteran did not meet the schedular criteria for TDIU prior to October 2001.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

Entitlement to an effective date for service connection for major depressive disorder prior to October 1, 2001 is not warranted.

Entitlement to TDIU prior to October 1, 2001 is not warranted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


